This case came before the Supreme Court on a writ of error, excepting to the judgment of the trial court sustaining a general demurrer and dismissing the action. The court being equally divided in opinion, Reid, C. J., and Bell and Jenkins, JJ., being of the opinion that the judgment of the trial court should be reversed, and Atkinson, P. J., and Grice and Duckworth, JJ., being of the contrary opinion, the judgment is affirmed by operation of law.
       No. 13934. JANUARY 13, 1942. REHEARING DENIED FEBRUARY 12, 1942.